Citation Nr: 0706778	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for snapping hip 
syndrome with trochanteric bursitis, claimed as a right hip 
condition.

2.  Entitlement to service connection for right knee 
condition, to include as secondary to snapping hip syndrome 
with trochanteric bursitis.

3.  Entitlement to service connection for right ankle 
condition, to include as secondary to snapping hip syndrome 
with trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1942 to August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In August 2006, the Board granted the veteran's motion to 
advance his appeal on the docket, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c)(2006).  This 
matter was previously before the Board and was remanded in 
October 2006.  

The issue of entitlement to service connection for a right 
hip disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

Additionally, the Board notes that the veteran is claiming 
service connection for right knee and right ankle 
disabilities and he is claiming that they are secondary to 
his right hip disability.  As entitlement to service 
connection for the knee and ankle disabilities is dependent 
upon a finding of service connection for the right hip 
disability, the Board finds that the service connection 
claims for right knee and ankle disabilities are inextricably 
intertwined with the issue of entitlement to service 
connection for a right hip disability on the merits.  See 
generally Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. 
Brown, 7 Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 
(1994).  Therefore, the Board is deferring action on the 
issues of entitlement to service connection for right knee 
and right ankle disabilities until after the Board has the 
opportunity to adjudicate the issue of entitlement to service 
connection for a right hip disability on the merits.


FINDINGS OF FACT

1.  In an unappealed decision in May 2002, the Board denied 
the veteran's claim to reopen his claim of service connection 
for a right hip disability.

2.  The additional evidence presented since the Board 
decision in May 2002 does raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 2002 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been presented to reopen 
the claim of service connection for a right hip disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, an adjudication of this claim 
under the VCAA is not warranted.


Analysis

In a May 2002 Board decision, the veteran's claim to reopen 
his service connection claim for a right hip disability was 
denied.  The veteran was notified of that determination and 
informed of appellate rights and procedures that same month; 
however, the veteran did not file a notice of appeal to 
initiate an appeal from the May 2002 decision.  The May 2002 
Board decision therefore became final.  38 U.S.C.A. 
§ 7104(b).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.

In July 2003, a written communication from the veteran was 
accepted as a request to reopen his claim of entitlement to 
service connection for a right hip disability.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the May 2002 Board 
decision included service medical records, multiple 
affidavits from friends and colleagues, hearing testimony, 
the veteran's statements, VA treatment records and VA 
examination reports which showed that the veteran's right hip 
disability was congenital in nature and pre-existed service 
and did not show that the congenital right hip disability was 
aggravated during active duty service.  The Board denied the 
claim, stating that there was no new evidence showing that 
the veteran's pre-existing congenital disability was 
superimposed during active duty service by additional injury 
or disease.

Evidence received since the May 2002 Board decision includes 
additional VA treatment records, photos and statements from 
the veteran, and a July 2003 letter from B. M. B., D.O.  All 
of this evidence is new as it was not of record at the time 
of the May 2002 Board decision.  Additionally, the July 2003 
letter from B. M. B., D. O. states that he believes that the 
veteran has a chronic hip injury and that the injury occurred 
some time ago.  He said that he could not state for a fact 
that the hip disability was service related, but given the 
veteran's reported history of onset during service, he could 
only conclude that it was most likely a service related 
injury.  The Board finds that this new evidence is material 
because it addresses the salient issue of whether or not the 
veteran's right hip disability is etiologically related to 
his active duty service.

As such, the Board finds that the veteran has provided new 
evidence that raises a reasonable possibility of 
substantiating his claim of entitlement to service connection 
for a right hip disability.  As such, the evidence received 
since the May 2002 Board decision is new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides a basis to 
reopen the veteran's claim of entitlement to service 
connection for a right hip disability.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right hip disability.


	(CONTINUED ON NEXT PAGE)



REMAND

There is extensive medical evidence of record regarding the 
veteran's right hip.  The veteran's March 1942 induction 
examination report and a June 1942 examination report note no 
hip abnormalities.  Nevertheless, in February 1943, the 
veteran complained of pain in his hips, described as 
"snapping" and a March 1943 orthopedic consultation report 
shows spasticity of musculature on abduction and flexion of 
thigh and contains a diagnosis of chronic myositis of the 
right pyriformis muscle.  

In April 1943, the veteran was again seen for snapping and 
pain in the right hip.  The record shows that the veteran 
stated that his condition was present prior to enlistment, 
since a fall on his right hip in September 1941, and it had 
bothered him ever since.  The record shows that he refused a 
recommended operation and the diagnosis was myositis, 
chronic, right pyriformis muscle.  A July 1943 document shows 
that the veteran signed a statement acknowledging that the 
right hip disability pre-existed service and was not 
aggravated during service.  The July 1943 discharge 
examination report, in the summary of defects, lists chronic 
myositis of the right pyriformis muscle.  

A June 1943 letter from a military officer to the veteran's 
father stated that the veteran was under his care in the 
dispensary for a few weeks during which he was treated for 
his pain in the hips.  The officer stated: "As you know, he 
has a congenital weakness of his hips."  The officer stated 
that following a period of training, the veteran developed 
pain in his back which radiated to his hips and around the 
front of his stomach.  "This pain will subside when he stops 
his hard work and intensive training.  I do not think he will 
be relieved until he is out of the Navy and has a prolonged 
period of rest.  There is nothing pathological about the 
boy's condition except that it stems from a weak back 
originally."

Post service medical evidence includes an August 1943 
"certificate of medical examination" which notes that the 
veteran was capable of "arduous" physical exertion but then 
goes on to note that the veteran has a bad hip which bothers 
him if he walks any distance and that he was discharged from 
the Navy because of it.  There is also a February 1945 form 
which notes that the veteran has a "severe limp in right 
leg" and states that he is "not qualified physically for 
reenlistment."  

Additionally, an October 1947 examination report shows 
congenital relaxation of capsule of hip joint with a 
diagnosis of "scoliosis, dorsal, lumbar spine, secondary to 
tipped pelvis and short right lower extremity" and several 
affidavits signed in 1952 state that the veteran played 
sports and never had a problem with his hip until he got out 
of the service.  

More recent medical evidence includes an April 1985 
examination report which shows a diagnosis of mild 
degenerative joint disease in the right hip joint, a January 
1987 examination report which shows a diagnosis of "old 
snapping hip syndrome with trochanteric bursitis", and a 
July 2003 private physician's report stating that the veteran 
has a "chronic hip injury" which he believes started in 
service because the veteran reported first having hip 
problems during active duty service.  

In summary, the medical evidence shows complaints of right 
hip pain during active duty service as well as a diagnosis of 
a right hip disability.  Additionally, more recent medical 
evidence includes several different diagnoses related to the 
veteran's right hip.  Finally, there is also evidence 
indicating that the veteran may have a congenital deformity 
of the right hip.  

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Additionally, 
according to the VA General Counsel's opinion, a congenital 
defect can be subject to superimposed disease or injury, and 
if that superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90. (emphasis added).  

In light of this medical evidence, the Board finds that a new 
VA examination is warranted.  Additionally, as the veteran 
has filed secondary service connection claims for his right 
knee and right ankle and has claimed that these disabilities 
are related to his right hip disability, the Board notes that 
if the VA examiner finds that the veteran's right hip 
disability is etiologically related to his active duty 
service, the examiner should provide opinions as to whether 
or not the veteran has any current right knee and/or ankle 
disability etiologically related to the right hip disability.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA examination.  It is imperative that 
the veteran's c-file be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should specifically list all current 
right hip disabilities.  For each 
disability found on examination, the 
examiner should address whether such 
disability is congenital in nature.  If 
congenital, the examiner should state 
whether the disability was aggravated 
during active military service (i.e. 
whether the disability increased in 
severity due to service beyond the 
natural progress).  For each right hip 
disability found on examination which is 
NOT congenital in nature, the examiner 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that any current non-
congenital right hip disability began 
during service or is causally linked to 
any incident of active duty, including 
the multiple complaints of right hip pain 
in service.  

If a congenital disease of the right hip 
is found, the examiner should state 
whether it was as likely as not 
manifested in service, and if so, the 
examiner should state whether it is as 
likely as not that the manifestations in 
service constituted an aggravation of the 
disease.

If a congenital defect of the right hip 
is found, the examiner should state 
whether it is as likely as not that it 
was manifested in service, and, if so, 
the examiner should state whether it is 
as likely as not that the veteran had a 
superimposed disease or injury of the 
right hip.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

2.  If, and only if, the veteran is found 
to have a right hip disability which is 
etiologically related to his active duty 
service, the examiner should then 
identify any current right knee and right 
ankle disabilities and for each 
disability found on examination, the 
examiner should provide an opinion as to 
whether it is as likely as not that the 
right knee and right ankle disabilities 
are etiologically related to the 
veteran's current right hip disability.

3.  The RO should then review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claims.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a right hip disability.  
If the benefit requested on appeal is not 
granted, the RO should issue an SSOC.  If 
service connection for a right hip 
disability is established, the RO should 
also adjudicate the issues of entitlement 
to right knee and right ankle 
disabilities, to include as due to the a 
right hip disability.  If the benefits 
requested on appeal are not granted, the 
RO should issue an SSOC.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).    


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


